Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 31 - 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected System, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2022.
Applicant’s election without traverse of Group I (Claims 12 - 16 and 21 - 30) in the reply filed on 03/09/2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12, line 1, “for treating spine” should read “for treating a spine”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling member…to fix the second spinal rod with the bone fastener” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0035] discloses that a coupling member may be a set screw.  Therefore the structure determined sufficient to perform the function of fixing the second spinal rod with the bone fastener is considered to be a set screw or functional equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14, 16 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mire et al. (US 2018/0338783 A1).
The applied reference has a common Applicant (Warsaw Orthopedic, Ince.) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 12, Mire discloses a method for treating spine (Abstract), the method comprising the steps of: 
connecting a bone fastener with vertebral tissue (paragraph [0065], ref. 212), the bone fastener including a first receiver and a second receiver (Fig. 11, refs. 230, 430); 
disposing a first spinal rod with the first receiver (paragraph [0068] discloses disposing a spinal rod either of refs. 350 & 352 within the either of receivers ref. 230 or 430);
 disposing a second spinal rod adjacent the second receiver (paragraph [0068] discloses disposing a spinal rod either of ref. 350 & 352 adjacent either of receivers ref. 230 & 430, such as right above it); 
engaging a first surface of a surgical instrument (Fig. 10, ref. 107) with the first spinal rod (Fig. 12) and a second surface of the surgical instrument (Fig. 10, ref. 105) with the second spinal rod, the surgical (Fig. 12) instrument including a pivot (Fig. 2, shows a plurality of pivots of the surgical instrument such as refs. 144, 168, 170, 172, 160, 162, 134); and 
rotating the surgical instrument about the pivot to dispose the second spinal rod in the second receiver (as the pivots are activated, the first and second surfaces of the surgical instruments lower and engage the spinal rods to disposed them into the receivers).  

Regarding claim 14, Mire discloses the method as recited in Claim 12, further comprising the step of engaging a coupling member with the second spinal rod and the second receiver to fix the second spinal rod with the bone fastener (paragraph [0034]).  

Regarding claim 16, Mire discloses the method as recited in Claim 12, wherein the bone fastener includes a threaded shaft aligned with the second receiver (if the second receiver is taken to be ref. 230, then the bone fastener includes a threaded shaft ref. 220 aligned with said receiver, Fig. 11).  
  
Regarding claim 22, Mire discloses the method as recited in Claim 12, wherein the step of disposing the second spinal rod adjacent the second receiver comprises orienting the second spinal rod in a top loading position (as shown in Fig. 12, the spinal rods are oriented in a top loading direction).  

Allowable Subject Matter
Claims 27 - 30 are allowed.
Claims 13, 15, 21, 23 - 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Independent claim 27 is directed towards a method for treating the spine. 
Mire et al. (US 2018/0338783 A1) is considered to be the closest prior art. Mire discloses a spinal implant system and method comprising a bone fastener having a first and second receiver for receiving a first and second spinal rod (Fig. 9 shows the bone fastener ref. 212 having first and second receivers refs. 430 & 230 and Fig. 12 shows the spinal rods disposed within said receivers).  Mire also discloses a surgical instrument (Fig. 1, ref. 24) configured to dispose the respective spinal rods within the receivers (Fig. 12).  Mire discloses substantially the features of claim 27 except wherein the step of engaging the first end with the first rod to define the pivot.  Instead, Mire discloses that the surgical instrument has a plurality of pivots (Fig. e, refs. 170, 172, 166, 168, 160, 162 and 134), however these pivots are not defined by the engagement with the first end and the first spinal rod.  The pivots are physically separate from the first end and either of the first or second spinal rods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773